PER CURIAM.
Young appeals the judgment and prison sentence imposed following a determination that he violated the conditions of his probation. We affirm the judgment and sentence.
However, we note that the original probation order required Young to serve 45 days in county jail as a special condition of his probation. The sentence subsequently imposed does not credit Young with any jail time served as a condition of his probation. If Young has not been properly credited for jail time served, the sentencing error can be corrected by a motion under Florida Rules of Criminal Procedure 3.850. Wargo v. State, 393 So.2d 3 (Fla. 1st DCA 1980); State v. Jones, 327 So.2d 18 (Fla.1976).
BOOTH, LARRY G. SMITH and SHIVERS, JJ., concur.